Exhibit 10.51

Old FHLMC Loan No. 002702010

New FHLMC Loan No. 504181092
Lazy Hollow Apartments

AMENDED AND RESTATED GUARANTY (RECAST TRANSACTION)

MULTISTATE

(for use in all Property jurisdictions except California)

REVISION DATE 05/06/2005

            THIS AMENDED AND RESTATED GUARANTY is made effective as of the 30th
day of June, 2010, by AIMCO PROPERTIES, L.P., a Delaware limited partnership
("Guarantor"),for the benefit ofthe FEDERAL HOME LOAN MORTGAGE CORPORATION
("Lender").

                                                                    RECITALS

A.                 LAZY HOLLOW PARTNERS, a California general partnership
("Borrower") is the maker of a Multifamily Note (the "Note"), dated as of March
31, 2003, in the original principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), evidencing a loan to Borrower in such amount from Reilly
Mortgage Group, Inc., a District of Columbia corporation(the "Original Lender").

 

B.                 The Note is secured by that certain Multifamily Deed of
Trust, Assignment of Rents, and Security Agreement dated as of March 31, 2003,
from Borrower, as grantor, to Original Lender, as grantee, recorded in the Land
Records of Howard County, Maryland (the “Land Records”) at Liber 7024, folio 408
(the "Instrument").  The Instrument encumbers, among other things, Borrower's
interest in the land described in Exhibit A to the Instrument.

 

C.                 Pursuant to a Limited Guaranty dated as of March 31, 2003(the
"Guaranty"),Guarantor guaranteed some or all of Borrower’s obligations under the
terms of the Note and the Instrument.

 

D.                 Original Lender (i) endorsed the Note to Lender and (ii)
assigned the Instrument to Lender by Assignment of Security Instrument dated as
of March 31, 2003 and recorded in the Land Records of Howard County, Maryland at
Liber 7024, folio 466.

 

E.                  Borrower has confirmed to Lender that Borrower has no
defenses or offsets of any kind against any of the indebtedness due under the
Note.

 

F.                  By Amended and Restated Multifamily Note and Amended and
Restated Multifamily Deed of Trust, Assignment of Rents and Security Agreement
dated effective as of the date of this Amended and Restated Guaranty, Borrower
and Lender have amended and restated the Note and the Instrument so as to, among
other things, (i) reflect a current aggregate unpaid principal balance of Seven
Million Six Hundred Thirty-Six Thousand Nine Hundred Seventy-One and 00/100
Dollars ($7,636,971.00), and (ii) amend the terms of payment.  Borrower and
Lender now also desire to amend and restate the Guaranty as provided below.

 

 

            NOW, THEREFORE, in consideration of Lender’s agreement to modify the
Note, the Instrument, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree that the Guaranty is
amended and restated in its entirety in the form attached hereto and made a part
hereof.

 


FHLMC Loan No. 504181092
Lazy Hollow Apartments

GUARANTY

MULTISTATE

(for use in all Property jurisdictions except California)

REVISION DATE 05/06/2005

This Guaranty ("Guaranty") is entered into to be effective as of June 30, 2010,
by the undersigned person(s) (the "Guarantor" jointly and severally if more than
one), for the benefit of FEDERAL HOME LOAN MORTGAGE CORPORATION (the "Lender").

RECITALS


A.                 LAZY HOLLOW PARTNERS, A CALIFORNIA GENERAL PARTNERSHIP (THE
"BORROWER") HAS REQUESTED THAT LENDER RECAST A LOAN TO BORROWER IN THE AMOUNT OF
$7,636,971.00 (THE "LOAN").  THE LOAN IS EVIDENCED BY AN AMENDED AND RESTATED
MULTIFAMILY NOTE FROM BORROWER TO LENDER DATED EFFECTIVE AS OF THE EFFECTIVE
DATE OF THIS GUARANTY (THE "NOTE").  THE NOTE IS SECURED BY AN AMENDED AND
RESTATED MULTIFAMILY MORTGAGE, DEED OF TRUST, OR DEED TO SECURE DEBT DATED
EFFECTIVE AS OF THE EFFECTIVE DATE OF THE NOTE (THE "SECURITY INSTRUMENT"),
ENCUMBERING THE MORTGAGED PROPERTY DESCRIBED IN THE SECURITY INSTRUMENT.


B.                 AS A CONDITION TO RECASTING THE LOAN TO BORROWER, LENDER
REQUIRES THAT THE GUARANTOR EXECUTE THIS GUARANTY.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Guarantor agrees as follows:


1.                  DEFINED TERMS.  "INDEBTEDNESS," "LOAN DOCUMENTS" AND
"PROPERTY JURISDICTION" AND OTHER CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS
GUARANTY SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE SECURITY INSTRUMENT.


2.                  SCOPE OF GUARANTY.


(A)                GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES TO LENDER:

(I)                  THE FULL AND PROMPT PAYMENT WHEN DUE, WHETHER AT THE
MATURITY DATE OR EARLIER, BY REASON OF ACCELERATION OR OTHERWISE, AND AT ALL
TIMES THEREAFTER, OF EACH OF THE FOLLOWING:

(A)              A PORTION OF THE INDEBTEDNESS EQUAL TO ZERO PERCENT (0%) OF THE
ORIGINAL PRINCIPAL BALANCE OF THE NOTE (THE "BASE GUARANTY"); AND

(B)              IN ADDITION TO THE BASE GUARANTY, ALL OTHER AMOUNTS FOR WHICH
BORROWER IS PERSONALLY LIABLE UNDER SECTIONS 9(C), 9(D) AND 9(F) OF THE NOTE;
AND

(C)              ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS' FEES
AND COSTS INCURRED BY LENDER IN ENFORCING ITS RIGHTS UNDER THIS GUARANTY; AND

(II)                THE FULL AND PROMPT PAYMENT AND PERFORMANCE WHEN DUE OF ALL
OF BORROWER’S OBLIGATIONS UNDER SECTION 18 OF THE SECURITY INSTRUMENT.


(B)               IF THE BASE GUARANTY STATED IN SECTION 2(A)(I)(A) IS 100
PERCENT OF THE ORIGINAL PRINCIPAL BALANCE OF THE NOTE, THEN (I) THE BASE
GUARANTY SHALL MEAN AND INCLUDE THE FULL AND COMPLETE GUARANTY OF PAYMENT OF THE
ENTIRE INDEBTEDNESS AND THE PERFORMANCE OF ALL BORROWER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS; AND (II) FOR SO LONG AS THE BASE GUARANTY REMAINS IN EFFECT
(THERE BEING NO LIMIT TO THE DURATION OF THE BASE GUARANTY UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THIS GUARANTY), THE OBLIGATIONS GUARANTEED PURSUANT TO
SECTIONS 2(A)(I)(B), 2(A)(I)(C) AND SECTION 3 SHALL BE PART OF, AND NOT IN
ADDITION TO OR IN LIMITATION OF, THE BASE GUARANTY.

If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100 percent of
the original principal balance of the Note, then this Section 2(b) shall be
completely inapplicable and shall be treated as if not a part of this Guaranty.


(C)                IF GUARANTOR IS NOT LIABLE FOR THE ENTIRE INDEBTEDNESS, THEN
ALL PAYMENTS MADE BY BORROWER WITH RESPECT TO THE INDEBTEDNESS AND ALL AMOUNTS
RECEIVED BY LENDER FROM THE ENFORCEMENT OF ITS RIGHTS UNDER THE SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THIS GUARANTY) SHALL BE APPLIED
FIRST TO THE PORTION OF THE INDEBTEDNESS FOR WHICH NEITHER BORROWER NOR
GUARANTOR HAS PERSONAL LIABILITY.


3.                  ADDITIONAL GUARANTY RELATING TO BANKRUPTCY. 


(A)                NOTWITHSTANDING ANY LIMITATION ON LIABILITY PROVIDED FOR
ELSEWHERE IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO LENDER THE FULL AND PROMPT PAYMENT WHEN DUE, WHETHER
AT THE MATURITY DATE OR EARLIER, BY REASON OF ACCELERATION OR OTHERWISE, AND AT
ALL TIMES THEREAFTER, THE ENTIRE INDEBTEDNESS, IN THE EVENT THAT:

(I)                  BORROWER VOLUNTARILY FILES FOR BANKRUPTCY PROTECTION UNDER
THE UNITED STATES BANKRUPTCY CODE; OR

(II)                BORROWER VOLUNTARILY BECOMES SUBJECT TO ANY REORGANIZATION,
RECEIVERSHIP, INSOLVENCY PROCEEDING, OR OTHER SIMILAR PROCEEDING PURSUANT TO ANY
OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR AND CREDITOR RIGHTS; OR

(III)               AN ORDER OF RELIEF IS ENTERED AGAINST BORROWER PURSUANT TO
THE UNITED STATES BANKRUPTCY CODE OR OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR
AND CREDITOR RIGHTS IN ANY INVOLUNTARY BANKRUPTCY PROCEEDING INITIATED OR JOINED
IN BY A "RELATED PARTY." 


(B)               FOR PURPOSES OF THIS SECTION, THE TERM "RELATED PARTY" MEANS:

(I)                  BORROWER OR GUARANTOR; AND

(II)                ANY PERSON OR ENTITY THAT HOLDS, DIRECTLY OR INDIRECTLY, ANY
OWNERSHIP INTEREST IN OR RIGHT TO MANAGE BORROWER OR GUARANTOR, INCLUDING
WITHOUT LIMITATION, ANY SHAREHOLDER, MEMBER OR PARTNER OF BORROWER OR GUARANTOR;
AND

(III)               ANY PERSON OR ENTITY IN WHICH ANY OWNERSHIP INTEREST (DIRECT
OR INDIRECT) OR RIGHT TO MANAGE IS HELD BY BORROWER, GUARANTOR OR ANY PARTNER,
SHAREHOLDER OR MEMBER OF, OR ANY OTHER PERSON OR ENTITY HOLDING AN INTEREST IN,
BORROWER OR GUARANTOR; AND

(IV)              ANY OTHER CREDITOR OF BORROWER THAT IS RELATED BY BLOOD,
MARRIAGE OR ADOPTION TO BORROWER, GUARANTOR OR ANY PARTNER, SHAREHOLDER OR
MEMBER OF, OR ANY OTHER PERSON OR ENTITY HOLDING AN INTEREST IN, BORROWER OR
GUARANTOR. 


(C)                IF BORROWER, GUARANTOR OR ANY RELATED PARTY HAS SOLICITED
CREDITORS TO INITIATE OR PARTICIPATE IN ANY PROCEEDING REFERRED TO IN THIS
SECTION, REGARDLESS OF WHETHER ANY OF THE CREDITORS SOLICITED ACTUALLY INITIATES
OR PARTICIPATES IN THE PROCEEDING, THEN SUCH PROCEEDING SHALL BE CONSIDERED AS
HAVING BEEN INITIATED BY A RELATED PARTY.


4.                  GUARANTOR'S OBLIGATIONS SURVIVE FORECLOSURE.  THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY SHALL SURVIVE ANY FORECLOSURE
PROCEEDING, ANY FORECLOSURE SALE, ANY DELIVERY OF ANY DEED IN LIEU OF
FORECLOSURE, AND ANY RELEASE OF RECORD OF THE SECURITY INSTRUMENT, AND, IN
ADDITION, THE OBLIGATIONS OF GUARANTOR RELATING TO BORROWER'S OBLIGATIONS UNDER
SECTION 18 OF THE SECURITY INSTRUMENT SHALL SURVIVE ANY REPAYMENT OR DISCHARGE
OF THE INDEBTEDNESS.  NOTWITHSTANDING THE FOREGOING, IF LENDER HAS NEVER BEEN A
MORTGAGEE-IN-POSSESSION OF OR HELD TITLE TO THE MORTGAGED PROPERTY, GUARANTOR
SHALL HAVE NO OBLIGATION UNDER THIS GUARANTY RELATING TO BORROWER'S OBLIGATIONS
UNDER SECTION 18 OF THE SECURITY INSTRUMENT AFTER THE DATE OF THE RELEASE OF
RECORD OF THE LIEN OF THE SECURITY INSTRUMENT AS A RESULT OF THE PAYMENT IN FULL
OF THE INDEBTEDNESS ON THE MATURITY DATE OR BY VOLUNTARY PREPAYMENT IN FULL.


5.                  GUARANTY OF PAYMENT AND PERFORMANCE.  GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY CONSTITUTE AN UNCONDITIONAL GUARANTY OF PAYMENT
AND PERFORMANCE AND NOT MERELY A GUARANTY OF COLLECTION.


6.                  NO DEMAND BY LENDER NECESSARY; WAIVERS BY GUARANTOR.  THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY SHALL BE PERFORMED WITHOUT DEMAND
BY LENDER AND SHALL BE UNCONDITIONAL REGARDLESS OF THE GENUINENESS, VALIDITY,
REGULARITY OR ENFORCEABILITY OF THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, AND WITHOUT REGARD TO ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A
BORROWER OR A MORTGAGOR.  GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW:


(A)                THE BENEFIT OF ALL PRINCIPLES OR PROVISIONS OF LAW, STATUTORY
OR OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS GUARANTY
AND AGREES THAT GUARANTOR'S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCES, WHETHER OR NOT REFERRED TO IN THIS GUARANTY, WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A
BORROWER OR A MORTGAGOR;


(B)               THE BENEFITS OF ANY RIGHT OF DISCHARGE UNDER ANY AND ALL
STATUTES OR OTHER LAWS RELATING TO A GUARANTOR, A SURETY, A BORROWER OR A
MORTGAGOR, AND ANY OTHER RIGHTS OF A SURETY, A GUARANTOR, A BORROWER OR A
MORTGAGOR UNDER SUCH STATUTES OR LAWS;


(C)                DILIGENCE IN COLLECTING THE INDEBTEDNESS, PRESENTMENT, DEMAND
FOR PAYMENT, PROTEST, ALL NOTICES WITH RESPECT TO THE NOTE AND THIS GUARANTY
WHICH MAY BE REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE TO PRESERVE LENDER'S
RIGHTS AGAINST GUARANTOR UNDER THIS GUARANTY, INCLUDING, BUT NOT LIMITED TO,
NOTICE OF ACCEPTANCE, NOTICE OF ANY AMENDMENT OF THE LOAN DOCUMENTS, NOTICE OF
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION, NOTICE OF DISHONOR, NOTICE OF FORECLOSURE,
NOTICE OF PROTEST, AND NOTICE OF THE INCURRING BY BORROWER OF ANY OBLIGATION OR
INDEBTEDNESS;


(D)               ALL RIGHTS TO CAUSE A MARSHALLING OF THE BORROWER'S ASSETS OR
TO REQUIRE LENDER TO:

(I)                  PROCEED AGAINST BORROWER OR ANY OTHER GUARANTOR OF
BORROWER’S PAYMENT OR PERFORMANCE UNDER THE LOAN DOCUMENTS (AN "OTHER
GUARANTOR");

(II)                PROCEED AGAINST ANY GENERAL PARTNER OF BORROWER OR ANY OTHER
GUARANTOR IF BORROWER OR ANY OTHER GUARANTOR IS A PARTNERSHIP;

(III)               PROCEED AGAINST OR EXHAUST ANY COLLATERAL HELD BY LENDER TO
SECURE THE REPAYMENT OF THE INDEBTEDNESS; OR

(IV)              PURSUE ANY OTHER REMEDY IT MAY NOW OR HEREAFTER HAVE AGAINST
BORROWER, OR, IF BORROWER IS A PARTNERSHIP, ANY GENERAL PARTNER OF BORROWER;


(E)                ANY RIGHT TO OBJECT TO THE TIMING, MANNER OR CONDUCT OF
LENDER'S ENFORCEMENT OF ITS RIGHTS UNDER ANY OF THE LOAN DOCUMENTS; AND


(F)                 ANY RIGHT TO REVOKE THIS GUARANTY AS TO ANY FUTURE ADVANCES
BY LENDER UNDER THE TERMS OF THE SECURITY INSTRUMENT TO PROTECT LENDER’S
INTEREST IN THE MORTGAGED PROPERTY.


7.                  MODIFICATION OF LOAN DOCUMENTS.  AT ANY TIME OR FROM TIME TO
TIME AND ANY NUMBER OF TIMES, WITHOUT NOTICE TO GUARANTOR AND WITHOUT AFFECTING
THE LIABILITY OF GUARANTOR, LENDER MAY:


(A)                EXTEND THE TIME FOR PAYMENT OF THE PRINCIPAL OF OR INTEREST
ON THE INDEBTEDNESS OR RENEW THE INDEBTEDNESS IN WHOLE OR IN PART;


(B)               EXTEND THE TIME FOR BORROWER'S PERFORMANCE OF OR COMPLIANCE
WITH ANY COVENANT OR AGREEMENT CONTAINED IN THE NOTE, THE SECURITY INSTRUMENT OR
ANY OTHER LOAN DOCUMENT, WHETHER PRESENTLY EXISTING OR HEREINAFTER ENTERED INTO,
OR WAIVE SUCH PERFORMANCE OR COMPLIANCE;


(C)                ACCELERATE THE MATURITY DATE OF THE INDEBTEDNESS AS PROVIDED
IN THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT;


(D)               WITH BORROWER, MODIFY OR AMEND THE NOTE, THE SECURITY
INSTRUMENT, OR ANY OTHER LOAN DOCUMENT IN ANY RESPECT, INCLUDING, BUT NOT
LIMITED TO, AN INCREASE IN THE PRINCIPAL AMOUNT; AND/OR


(E)                MODIFY, EXCHANGE, SURRENDER OR OTHERWISE DEAL WITH ANY
SECURITY FOR THE INDEBTEDNESS OR ACCEPT ADDITIONAL SECURITY THAT IS PLEDGED OR
MORTGAGED FOR THE INDEBTEDNESS.


8.                  JOINT AND SEVERAL LIABILITY.  THE OBLIGATIONS OF GUARANTOR
(AND EACH PARTY NAMED AS A GUARANTOR IN THIS GUARANTY) AND ANY OTHER GUARANTOR
SHALL BE JOINT AND SEVERAL.  LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY:


(A)                BRING SUIT AGAINST GUARANTOR, OR ANY ONE OR MORE OF THE
PARTIES NAMED AS A GUARANTOR IN THIS GUARANTY, AND ANY OTHER GUARANTOR, JOINTLY
AND SEVERALLY, OR AGAINST ANY ONE OR MORE OF THEM;


(B)               COMPROMISE OR SETTLE WITH GUARANTOR, ANY ONE OR MORE OF THE
PARTIES NAMED AS A GUARANTOR IN THIS GUARANTY, OR ANY OTHER GUARANTOR, FOR SUCH
CONSIDERATION AS LENDER MAY DEEM PROPER;


(C)                RELEASE ONE OR MORE OF THE PARTIES NAMED AS A GUARANTOR IN
THIS GUARANTY, OR ANY OTHER GUARANTOR, FROM LIABILITY; AND


(D)               OTHERWISE DEAL WITH GUARANTOR AND ANY OTHER GUARANTOR, OR ANY
ONE OR MORE OF THEM, IN ANY MANNER, AND NO SUCH ACTION SHALL IMPAIR THE RIGHTS
OF LENDER TO COLLECT FROM GUARANTOR ANY AMOUNT GUARANTEED BY GUARANTOR UNDER
THIS GUARANTY. 


9.                  SUBORDINATION OF BORROWER'S INDEBTEDNESS TO GUARANTOR.  ANY
INDEBTEDNESS OF BORROWER HELD BY GUARANTOR NOW OR IN THE FUTURE IS AND SHALL BE
SUBORDINATED TO THE INDEBTEDNESS AND GUARANTOR SHALL COLLECT, ENFORCE AND
RECEIVE ANY SUCH INDEBTEDNESS OF BORROWER AS TRUSTEE FOR LENDER, BUT WITHOUT
REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY.


10.              WAIVER OF SUBROGATION.  GUARANTOR SHALL HAVE NO RIGHT OF, AND
HEREBY WAIVES ANY CLAIM FOR, SUBROGATION OR REIMBURSEMENT AGAINST BORROWER OR
ANY GENERAL PARTNER OF BORROWER BY REASON OF ANY PAYMENT BY GUARANTOR UNDER THIS
GUARANTY, WHETHER SUCH RIGHT OR CLAIM ARISES AT LAW OR IN EQUITY OR UNDER ANY
CONTRACT OR STATUTE, UNTIL THE INDEBTEDNESS HAS BEEN PAID IN FULL AND THERE HAS
EXPIRED THE MAXIMUM POSSIBLE PERIOD THEREAFTER DURING WHICH ANY PAYMENT MADE BY
BORROWER TO LENDER WITH RESPECT TO THE INDEBTEDNESS COULD BE DEEMED A PREFERENCE
UNDER THE UNITED STATES BANKRUPTCY CODE.


11.              PREFERENCE.  IF ANY PAYMENT BY BORROWER IS HELD TO CONSTITUTE A
PREFERENCE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS, OR IF
FOR ANY OTHER REASON LENDER IS REQUIRED TO REFUND ANY SUMS TO BORROWER, SUCH
REFUND SHALL NOT CONSTITUTE A RELEASE OF ANY LIABILITY OF GUARANTOR UNDER THIS
GUARANTY.  IT IS THE INTENTION OF LENDER AND GUARANTOR THAT GUARANTOR'S
OBLIGATIONS UNDER THIS GUARANTY SHALL NOT BE DISCHARGED EXCEPT BY GUARANTOR'S
PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


12.              FINANCIAL STATEMENTS.  GUARANTOR, FROM TIME TO TIME UPON
WRITTEN REQUEST BY LENDER, SHALL DELIVER TO LENDER SUCH FINANCIAL STATEMENTS AS
LENDER MAY REASONABLY REQUIRE. 


13.              ASSIGNMENT.  LENDER MAY ASSIGN ITS RIGHTS UNDER THIS GUARANTY
IN WHOLE OR IN PART AND UPON ANY SUCH ASSIGNMENT, ALL THE TERMS AND PROVISIONS
OF THIS GUARANTY SHALL INURE TO THE BENEFIT OF SUCH ASSIGNEE TO THE EXTENT SO
ASSIGNED.  THE TERMS USED TO DESIGNATE ANY OF THE PARTIES HEREIN SHALL BE DEEMED
TO INCLUDE THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTIES, AND THE TERM "LENDER" SHALL ALSO INCLUDE ANY LAWFUL OWNER, HOLDER OR
PLEDGEE OF THE NOTE.  REFERENCE IN THIS GUARANTY TO "PERSON" OR "PERSONS" SHALL
BE DEEMED TO INCLUDE INDIVIDUALS AND ENTITIES.  


14.              COMPLETE AND FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  ALL
PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, AND
STATEMENTS, ORAL OR WRITTEN, ARE MERGED INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS.  GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS RECEIVED A COPY OF THE
NOTE AND ALL OTHER LOAN DOCUMENTS.  NEITHER THIS GUARANTY NOR ANY OF ITS
PROVISIONS MAY BE WAIVED, MODIFIED, AMENDED, DISCHARGED, OR TERMINATED EXCEPT BY
A WRITING SIGNED BY THE PARTY AGAINST WHICH THE ENFORCEMENT OF THE WAIVER,
MODIFICATION, AMENDMENT, DISCHARGE, OR TERMINATION IS SOUGHT, AND THEN ONLY TO
THE EXTENT SET FORTH IN THAT WRITING.


15.              GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE PROPERTY JURISDICTION, WITHOUT GIVING EFFECT
TO THE CHOICE OF LAW PRINCIPLES OF THE PROPERTY JURISDICTION THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE PROPERTY
JURISDICTION.


16.              JURISDICTION; VENUE.  GUARANTOR AGREES THAT ANY CONTROVERSY
ARISING UNDER OR IN RELATION TO THIS GUARANTY MAY BE LITIGATED IN THE PROPERTY
JURISDICTION, AND THAT THE STATE AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN THE PROPERTY JURISDICTION SHALL HAVE JURISDICTION OVER ALL
CONTROVERSIES WHICH SHALL ARISE UNDER OR IN RELATION TO THIS GUARANTY. 
GUARANTOR IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION AND VENUE OF SUCH COURTS
FOR ANY SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED
BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.  HOWEVER, NOTHING HEREIN
IS INTENDED TO LIMIT LENDER'S RIGHT TO BRING ANY SUIT, ACTION OR PROCEEDING
RELATING TO MATTERS ARISING UNDER THIS GUARANTY AGAINST GUARANTOR OR ANY OF
GUARANTOR'S ASSETS IN ANY COURT OF ANY OTHER JURISDICTION.


17.              GUARANTOR'S INTEREST IN BORROWER.  GUARANTOR REPRESENTS TO
LENDER THAT GUARANTOR HAS A DIRECT OR INDIRECT OWNERSHIP OR OTHER FINANCIAL
INTEREST IN BORROWER AND/OR WILL OTHERWISE DERIVE A MATERIAL FINANCIAL BENEFIT
FROM THE MAKING OF THE LOAN.


18.              STATE-SPECIFIC PROVISIONS:  N/A


19.              RESIDENCE; COMMUNITY PROPERTY PROVISION.

(a)        Guarantor represents and warrants that his/her state of residence is
N/A.

 

(b)        Guarantor warrants and represents that s/he is:  N/A

 

[______] single

[______] married

 

 


20.              GUARANTOR AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBIT.  The following Exhibit is attached to this Guaranty:

X

 

Exhibit A

Modifications to Guaranty

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative.  Guarantor intends that this Guaranty shall be deemed
to be signed and delivered as a sealed instrument.  


AIMCO PROPERTIES, L.P., a Delaware limited partnership

 

By:  AIMCO-GP, Inc., a Delaware corporation, its general partner

 

 

 

By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer

 